—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered July 8, 1996, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court did not improvidently exercise its discretion in denying the defendant’s motion to withdraw his plea of guilty (see, CPL 220.60 [3]; People v Santana, 176 AD2d 360; People v Braun, 133 AD2d 702). Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.